
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10(llll)


PROJECT 350

FORM OF PERFORMANCE AWARD UNDER
SIX FLAGS ENTERTAINMENT CORPORATION
LONG-TERM INCENTIVE PLAN


Value  

•       

  Eligibility.    The Executive will be granted a Project 350 Award after the
Company achieves $350 million of adjusted EBITDA (the "Target EBITDA") in any
consecutive 12-month period ending on or before December 31, 2011.



 

•       

 

Grant.    The number of shares included in the Executive's Project 350 Award if
the Target EBITDA is achieved will be equal to            shares of restricted
stock (the "Base Number").



 

•       

 

Grant Date.    The grant date of any Project 350 Award will be after completion
of the Company's 2011 audit.



 

•       

 

Pro Rated Award.    The Executive will be granted a Project 350 Award in the
following amounts after achievement of the applicable adjusted EBITDA targets:

 


Adjusted EBITDA
  Percentage of Base Number

Below $330 million

  0%

$330 million

  50%

$350 million

  100%

$350+ million

  100% plus additional amountdetermined by the CompensationCommittee of the
Board

        The size of the Project 350 Award will be interpolated on a straight
line basis for performance between two amounts (e.g., a Project 350 Award equal
to 75% of the Base Number for Adjusted EBITDA of $340 million).



 

•       

 

Target EBITDA Adjustment:    The 2011 adjusted EBITDA targets assume the Company
achieves $275 million of adjusted EBITDA for 2010. If the Company's 2010
adjusted EBITDA is more or less than $275 million, the 2011 adjusted EBITDA
targets will be reduced or increased appropriately (e.g., if the 2010 adjusted
EBITDA is $280 million, the applicable 2011 adjusted EBITDA targets will be
decreased by $5 million and if the 2010 adjusted EBITDA is $270 million, the
applicable 2011 adjusted EBITDA targets will be increased by $5 million).



 

•       

 

Adjusted EBITDA.    The Audit Committee of the Board will determine the
Company's adjusted EBITDA after reviewing the Company's audited financial
statements for the applicable year.

Form

 

•       

 

Form.    100% of the value of the Project 350 Award will be granted in the form
of restricted stock units.

Vesting

 

•       

 

Normal Vesting.    The Project 350 Award will vest if the following two vesting
conditions are met:



         

•       

 

2012 EBITDA.    The Company's adjusted EBITDA for 2012 must be at least 97.5% of
adjusted target EBITDA for 2011. If this target is not achieved, 50% of the
Project 350 Award will be immediately forfeited.

--------------------------------------------------------------------------------





         

•       

 

Time Vesting.    The outstanding Project 350 Award (i.e., determined after any
forfeiture due to the failure to achieve the 2012 adjusted EBITDA target) will
vest on completion of the Company's 2012 audit if the Executive is then employed
by the Company.



 

•       

 

Accelerated Vesting.



         

•       

 

In the event the Executive's employment is terminated by the Company without
Cause or by the Executive for Good Reason (a "Qualifying Termination") after the
grant of the Project 350 Award, the Executive will vest in the pro rata portion
(based on the portion of the time vesting period the executive is employed by
the Company) of the Project 350 Award that would otherwise have vested upon
completion of the Company's 2012 audit (i.e., assuming the 2012 EBITDA target is
achieved, the Executive will vest in a pro rata portion of the full Project 350
Award).



         

•       

 

If, after the grant of a Project 350 Award, the Executive has a Qualifying
Termination during the 12-month period following a Change in Control, the
Project 350 Award will 100% vest if the 2012 target EBITDA is achieved.



         

•       

 

If the Executive's employment is terminated due to death/disability after the
grant of the Project 350 Award, the Project 350 Award will 100% vest if the 2012
target EBITDA is achieved.



 

•       

 

Other.    As a condition to receiving the Project 350 Award, the Executive will
waive any other applicable accelerated vesting provisions.

Other

 

•       

 

Miscellaneous.    The Project 350 Award will contain other customary terms and
conditions determined by the Compensation Committee.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10(llll)



PROJECT 350 FORM OF PERFORMANCE AWARD UNDER SIX FLAGS ENTERTAINMENT CORPORATION
LONG-TERM INCENTIVE PLAN
